May I congratulate Foreign
Minister Essy of Côte d’Ivoire on his election to the
presidency of the General Assembly at its forty-ninth
session. I am confident that he will steer our work to a
successful conclusion, and I pledge him the full support of
my delegation.
I wish also to take this opportunity to express my
Government’s satisfaction that South Africa, which now
takes its place as a full and respected member of the
community of nations, has been reinstated in the General
Assembly.
It is a much-vaunted truth that the end of the cold war
has released the United Nations from the bondage of a
world obsessed with military security. But there is another
change at work - perhaps less abrupt but equally
epoch-making - in the international system which has far-
reaching implications for our world Organization. I refer
to the progressive intertwining of the destinies of the
different peoples of the world, the globalization of the
world economy, the communications revolution and the
increasingly transnational nature of the issues of human
survival, be they environmental problems, poverty,
refugees or population pressures, and the eroding capacity
of the nation-State to address them single-handedly.
Global interdependence is causing greater demands
to be made on the United Nations than at any previous
time. The will to cooperate is gradually replacing the
spirit of confrontation throughout the world. At the same
time, it is not clear that we have created an organization
equal to the task of meeting the host of new demands.
Though adept at analysing their sources, we are still
inclined to deal with conflicts only after they arise instead
of preventing them. The dangers we face may be novel,
but the structures we draw on to cope with them derive
from a world that has largely vanished from view. Last
but not least, we saddle the United Nations with new
responsibilities without providing adequate resources to
tackle them. In this way, a discrepancy has come about
between our expectations of the United Nations and the
ability to deliver on them.
While our main challenge should be to seek to
transform the United Nations into a more effective
instrument for dealing with issues that truly are beyond
the compass of the nation-State, we should also bear in
mind that the United Nations was not designed to be a
substitute for national Governments. Wherever possible
the United Nations should work with its Member States
in areas where they are competent and draw to the
maximum extent possible on regional organizations. In
so doing, we reduce the burden on the United Nations and
facilitate the setting of priorities.
Looked at in this perspective, a number of
developments over the past 12 months give the United
Nations reason for encouragement. Democracy and the
principles of the free market are making new inroads, and
the protection of human rights is gaining momentum in
many parts of the world. In Eastern Europe the process
of democratic change is now irreversible. The negotiated
withdrawal of Russian troops from the Baltic States has
removed from the European continent one of the last
vestiges of the cold war. In Northern Ireland there is for
the first time since early this century a realistic chance of
lasting peace and stability. In the Middle East the
breakthrough achieved last year has been consolidated
with the Gaza-Jericho Agreement and a peace accord
between Israel and Jordan, hopefully paving the way for
a comprehensive peace settlement in the entire region.
18


In South Africa, the spirit of dialogue has finally
triumphed over the forces of hatred and racism, offering a
model of tolerance for other countries on the troubled
African continent. In Western Sahara, there are brightening
prospects, provided that all the relevant parties do their part
in creating the necessary climate of confidence to enable
the people of Western Sahara to decide their own destiny
in a democratic election.
But there have also been setbacks. Gross violations of
human rights have continued in places as far apart as Haiti
and East Timor. The tragic injustice in the former
Yugoslavia, the chaos in Somalia, as well as the terrible
carnage inflicted on the people of Rwanda by their own
compatriots, demonstrate the intractable nature of many of
the conflicts that our Organization is being called upon to
deal with. Unlike the inter-State conflicts which
traditionally have preoccupied the United Nations, these are
conflicts taking place within the confines of the nation-
State, where legitimate authority has either collapsed or
been emaciated by civil strife. As the Organization adapts
itself to the new demands of the post-cold-war era, ways
must be found to address such internal crises in full
conformity with the United Nations Charter.
To heed this call, greater attention must now be
concentrated on the preventive dimension. Much effort has
in recent years been devoted to peace-keeping, which now
extends to non-military operations, including electoral
assistance, the provision of humanitarian relief and human
rights monitoring. This is as it should be, and countries
contributing substantially to such peace-keeping operations
certainly deserve both our gratitude and respect. At the
same time, we must make sure that the necessary resources
are also allocated to development.
One of the lessons we have learned in recent years is
that we must focus more intently on the link between peace
and development. Increasingly, we have come to
understand that peace and security require solutions to
social and economic problems, that without development
there can be no peace. In this connection, I wish to pay
special tribute to the Secretary-General, Mr. Boutros
Boutros-Ghali, whose agenda for development, submitted
two years after his pathbreaking Agenda for Peace, has
sharpened our awareness of the need for creating an
infrastructure of peace.
For there to be a stable and lasting infrastructure of
peace, a number of elements must be in place: a
commitment to democracy and respect for human rights, a
sound social fabric, a growing economy and a sustainable
natural environment.
As a representative of one of the world’s oldest
democracies — one which celebrates the fiftieth
anniversary of its second republic this year — I cannot be
accused of underrating the redeeming virtues of
democracy, which, as was pointed out earlier in this
debate, fosters the greatest force behind social and
economic progress: individual creativity. Democracies,
as a rule, also tend to honour human rights. By
promoting tolerance and respect for the dignity of the
individual, we contribute to preventing cultural, ethnic
and territorial conflicts. For good reason, human rights
are therefore increasingly being considered as an integral
part of the notion of extended security. It is thus to be
regretted that the efforts of the United Nations in this
important field continue to be strained due to lack of
financial resources.
The effective implementation and monitoring of
human rights standards, not least with respect to
vulnerable groups, should be a matter of priority for the
United Nations. The plight of children in some parts of
the world gives cause for grave concern. Four years ago,
the largest gathering of world political leaders assembled
here in this Hall of the General Assembly and endorsed
the principle that children should have the first call on the
resources of society essential to their survival, protection
and development. Next year we will assess how far we
have come in honouring the commitments undertaken by
the Summit for Children. At the same time we will be
celebrating the half-centenary of the United Nations. In
the view of my Government, this milestone event should
be used to give new impetus to efforts to ensure that
children are given the best social conditions the world
community can offer.
As it happens, the fiftieth anniversary celebrations
will coincide with the Beijing Conference on the status of
women. The timing is significant as the goals of
achieving equality, empowerment and security for women
are key to the social agenda of the United Nations as it
makes the transition into its second half-century.
Improving the status of women is of paramount
importance for the well-being of the family, and has
positive multiplier effects on overall levels of education,
health and population growth in society as a whole.
Conversely, where society has broken down or social
safety-nets are inadequate, women assume the largest
burden. There is therefore a direct link between the
19


Fourth World Conference on Women, the recent
International Conference on Population and Development
held in Cairo and the World Summit for Social
Development, to be held in Copenhagen next spring. The
Copenhagen summit will afford us a much needed
opportunity to focus attention on the social ills that
compromise the ability of nations to develop their full
potential, be they poverty or disease, homelessness or
hunger, joblessness or social exclusion, crime or violence.
Fifty years after the United Nations avowed in its Charter
to promote social progress and better standards of living in
greater freedom, the time has come to put sustainable
human development at the top of the Organization’s
agenda.
In relieving the plight of the most underprivileged
segments of the world’s population, the role of economic
growth can hardly be overstated. The abolition of trade
barriers is the single most important factor for world
economic growth. Just as a rising tide lifts the boats, so an
increase in world trade will create new jobs and raise
incomes around the world. My Government therefore
strongly welcomes the establishment of the World Trade
Organization and urges other signatory States to ratify the
Uruguay-Round Agreement without undue delay.
Focusing on economic progress must not, however,
blind us to the need to keep an eye on other areas, which,
if neglected, might strip us of the harvest of increased
prosperity. One such area is the environment. Over the
past few years the United Nations has made significant
headway in its efforts to promote sustainable development
worldwide. The results of the Rio Conference on
Environment and development provide a sound basis for
further work. As we now assume the momentous task of
development, measures must also be taken to protect the
environment from detrimental patterns of production and
consumption.
While recognizing the need to take a balanced view of
the ecosystem as a whole, Iceland remains particularly
concerned over the deteriorating condition of the world’s
oceans. It is a hopeful sign that the international
community has shown increasing awareness of the
importance of the sustainable utilization of the living
resources of the sea. It has been estimated that the poorest
two-thirds of the world’s population get about 40 percent of
their protein from fish, and that food production must more
than double just to keep pace with the growth in demand in
the decades ahead. To meet this growth, it will be
necessary to rely not only on agriculture but also - and to
an increasing extent - on the sustainable utilization of the
living resources of the sea.
Such considerations notwithstanding, the ecosystem
of the sea is now in greater danger than ever before from
pollution and overfishing. Protecting the oceans against
the repercussions of economic and industrial expansion
will pose a major challenge to the international
community in the years ahead. Although much has been
accomplished, existing conventions aimed at containing
the pollution of the marine environment cover only a part
of the problem, as no global scheme addressing pollution
from land-based activities is in place. For this reason,
Iceland attaches great importance to the Conference on
the Protection of the Marine Environment from
Land-based Activities, to be convened in Washington next
year under the auspices of the United Nations
Environment Programme. We urge all States and relevant
international agencies to participate actively in the
preparatory process, commencing officially in Reykjavik
in March next year.
The responsible use of fisheries resources is,
however, no less important than combatting the threat of
marine pollution. The universal acceptance of the
sovereignty of the coastal State over its adjacent waters
was a necessary precondition of the effective management
by the world community of the living resources of the
sea. The application of the United Nations Convention on
the Law of the Sea, which extended the rule of law to
over two thirds of the Earth’s surface, has contributed
more than any single undertaking to the furtherance of
that goal. Against this background, Iceland particularly
welcomes the fact that this Convention, a crowning
achievement in the progressive development of
international law under the auspices of the United
Nations, will come into force in only a few weeks’ time.
My country remains strongly committed to the
establishment of an international regime governing all
aspects of the utilization of living marine resources,
including the high seas. For this reason, Iceland has
actively supported the drafting of a legally binding and
comprehensive instrument that would ensure the effective
management and conservation of fisheries outside the
economic zone of the coastal State. In Iceland’s view,
this goal could best be achieved by establishing regional
fisheries management organizations or arrangements open
to States with legitimate interests in the relevant fisheries.
Such provisions should not, however, be understood as
implying approval of existing forms of cooperation based,
in some instances, on unilateral decisions by a few States
20


aimed at excluding other neighbouring States,
notwithstanding the latter’s overwhelming dependence on
and proximity to the fisheries in question. Indeed,
unjustified discrimination would defeat the very aim of
establishing a new high seas fisheries regime for the benefit
of all nations.
The global challenge of development calls for bold
new thinking, backed by the solid commitment of the
international community to the goals enshrined in the
United Nations Charter. It also demands that we try to
establish consensus on the restructuring and reform of our
Organization in the near future. Efforts must be made to
improve the representational capacity and efficiency of the
Security Council and at the same time preserve the
constitutional balance between the various organs of the
Organization, not least between the Council and the General
Assembly.
We find ourselves on the threshold of a new era. Yet,
we are far from having rid ourselves completely of the
legacy of the cold war, which includes immense quantities
of armaments and the technology for producing them. It
would certainly be disastrous if the recent transformation of
the international security environment were to be
undermined by the growing proliferation of weapons of
mass destruction.
In this connection, my Government deems it of the
utmost importance that the Convention on chemical
weapons enter into force next year and that the Convention
on Biological Weapons be further reinforced. In addition,
the indefinite and unconditional extension of the
non-proliferation Treaty would be the single most
significant measure against the proliferation of nuclear
weapons. This should be followed up by universal
adherence to the nuclear-test moratorium and the conclusion
of a comprehensive test-ban treaty.
As we inaugurate the second half-century of the
United Nations, what better gift could the community of
nations bestow on itself? And in what better way could we
make a clean break with the cold war era?
